186 S.E.2d 378 (1972)
280 N.C. 471
Azalea MATTOX and husband, Tom Mattox
v.
STATE of North Carolina and North Carolina Department of Motor Vehicles.
No. 85.
Supreme Court of North Carolina.
February 9, 1972.
*381 Robertson & Brumley, Charlotte, for plaintiff appellants.
Atty. Gen. Robert Morgan, Asst. Atty. Gen. T. Buie Costen, and Staff Attorney Roy A. Giles, Jr., Raleigh, for defendant appellees.
MOORE, Justice.
Plaintiffs contend that the court erred in denying plaintiffs' motion for summary judgment and in entering summary judgment for defendants. They assert that the deed from the plaintiffs to the State of North Carolina conveyed to the State a fee upon conditions subsequent, which conditions defendants have breached, and that plaintiff Azalea Mattox is entitled to recover the property in question.
The law does not favor a construction of the language contained in a deed which would constitute a condition subsequent unless the intention of the parties to create such a restriction upon the title is clearly manifested. Lassiter v. Town of Oxford, 234 F.2d 217 (4th Cir. 1956); Washington City Board of Education v. Edgerton, 244 N.C. 576, 94 S.E.2d 661 (1956). G.S. § 39-1 provides:
"When real estate is conveyed to any person, the same shall be held and construed to be a conveyance in fee, whether the word `heir' is used or not, unless *382 such conveyance in plain and express words shows, or it is plainly intended by the conveyance or some part thereof, that the grantor meant to convey an estate of less dignity." (Emphasis added.)
In construing a deed, Justice Adams, speaking for the Court in Willis v. Mutual Loan & Trust Co., 183 N.C. 267, 111 S.E. 163 (1922), said:
"The rigid technicalities of the common law have gradually yielded to the demand for a more rational mode of expounding deeds. Hence, to discover the intention of the parties is now regarded as the chief essential in the construction of conveyances. The intention must be gathered from the whole instrument in conformity with established principles, and the division of the deed into formal parts is not permitted to prevail against such intention; for substance, not form, is the object sought. If possible, effect must be given to every part of a deed, and no clause, if reasonable intendment can be found, shall be construed as meaningless. Springs v. Hopkins, 171 N.C. 486, 88 S.E. 774; Jones v. Sandlin, 160 N.C. 155, 75 S.E. 1075; Eason v. Eason, 159 N.C. 540, 75 S.E. 797; Acker v. Pridgen, 158 N.C. 337, 74 S.E. 335; [Carolina] Real Estate Co. v. Bland, 152 N.C. 231, 67 S.E. 483; Featherstone v. Merrimon, 148 N.C. 199, 61 S.E. 675; Gudger v. White, 141 N.C. 513, 54 S.E. 386."
A fee upon a condition subsequent is not created unless the grantor expressly reserves the right to re-enter or provides for a forfeiture or for a reversion or that the instrument shall be null and void. Williams v. Thompson, 216 N.C. 292, 4 S.E.2d 609 (1939); Lassiter v. Jones, 215 N.C. 298, 1 S.E.2d 845 (1939); First Presbyterian Church of Raleigh, N. C. v. Sinclair Refining Co., 200 N.C. 469, 157 S.E. 438 (1931); Braddy v. Elliott, 146 N.C. 578, 60 S.E. 507 (1908); Helms v. Helms, 135 N.C. 164, 47 S.E. 415 (1904). However, if the deed contains both the apt words to create a condition and an express clause of re-entry, reverter, or forfeiture, an estate on condition subsequent has been created. Bernard v. Bowen, 214 N.C. 121, 198 S.E. 584 (1938); Sharpe v. North Carolina R. R., 190 N.C. 350, 129 S.E. 826 (1925); Huntley v. McBrayer, 169 N.C. 75, 85 S.E. 213 (1915); Brittain v. Taylor, 168 N.C. 271, 84 S.E. 280 (1915); Methodist Protest Church of Henderson v. Young, 130 N.C. 8, 40 S.E. 691 (1902). See 19 N. C.L.Rev. 334 (1941) for an excellent treatise on Estates on Condition and on Special Limitation in North Carolina by Professor Frederick B. McCall. In a fee upon a condition subsequent, there is no automatic reversion upon the happening of the stated contingency, but the grantor must exercise the right of re-entry for conditions broken. However, the bringing of a possessory action upon the breach of the condition subsequent is equivalent to a re-entry. Brittain v. Taylor, supra. See 19 N.C.L.Rev. 334, 347.
Applying these principles to the present case, the words used in the deed "upon condition however,"then fully setting out the conditions, followed by the provision that "if and when" the grantee fails to carry out the specified conditions, "the said land shall revert to, and the title shall vest in the Grantor, Mrs. Azalea Mattox, her heirs and assigns, with the same force and effect as if this deed had not been made, executed or delivered," are sufficient to show the grantors intended to create a fee on condition subsequent, and by this language they did create such estate. Sharpe v. North Carolina R. R., supra. The trial court so held.
The real question involved in the present case then becomes: Did defendants' acts constitute such breach of the conditions as to entitle plaintiff Azalea Mattox to recover the premises? Plaintiffs contend that the acts of defendants in the spring and summer of 1968, when all Highway *383 Patrol activities on the premises in question were suspended, were clearly a violation of the conditions that the State "perpetually and continuously keep, maintain and operate" the premises for a Highway Patrol Radio Station and Highway Patrol Headquarters, and that thereupon the land reverted to the grantor, Mrs. Azalea Mattox. Plaintiffs further contend that the Patrol activities resumed in the fall of 1968 were not sufficient to comply with the requirements that the premises be used for a Patrol Radio Station and Patrol Headquarters. The radio in the building was not manned in a regular manner, and only four patrolmen (usually only two) who were assigned to the License Revocation Division of the Highway Patrol were stationed there. These men were under the supervision of and reported to the U. S. 29 North office. A "headquarters" is defined as "the quarters of any chief officer, or head of a police force; the center of operations and of authority." Webster's New Collegiate Dictionary (1959). Patrolman Thomas in his deposition defined a District Highway Patrol Headquarters as a place where a first sergeant, a line sergeant, and a secretary were located, and a large room was provided for patrolmen to prepare and turn in their reports, with a mail box furnished each patrolman. None of these conditions were met at the Wilkinson Boulevard facility after 1968. Both Sergeant Lyerly and Officer Thomas stated that they considered the U. S. 29 North facility to be the District Patrol Headquarters in Mecklenburg County.
Plaintiffs conclude that the presence of four patrolmen used only in connection with the revocation of drivers' licenses, stationed in a building otherwise exclusively used for examining persons and issuing drivers' licenses, with the occasional use of an unmanned radio installed therein, could not possibly constitute a State Highway Patrol Radio Station and State Highway Patrol Headquarters.
At the time plaintiffs executed the deed to the State, the issuance of drivers' licenses was the responsibility of the North Carolina Highway Patrol. Subsequently, this responsibility was transferred to another division within the Department of Motor Vehicles. Defendants contend that under Lassiter v. Town of Oxford, supra, this continued usage for the issuance of drivers' licenses would constitute substantial compliance. In Lassiter property was conveyed to the town of Oxford, North Carolina, so long as it was used by the town as a golf course, and the deed provided for reverter should the property cease to be used for such purpose. After about ten years, the town leased the property to the Oxford Golf Association for twenty-five years. The lease provided that the Association must at all times maintain a golf course upon the land, and that if it failed to do so, the lease would terminate. The grantor brought suit alleging the conditions were breached. The Court held that there was substantial compliance since the property was being maintained and operated as a golf course even though by an agent of the town rather than by the town itself, and therefore no forfeiture resulted. The present case is clearly distinguishable. Without question, the premises are no longer used as a Highway Patrol Headquarters, and it is doubtful if the location of a radio on the premises, unmanned and only used occasionally, would meet the requirements of a Highway Patrol Radio Station. The Highway Patrol completely abandoned the Wilkinson Boulevard building so far as Highway Patrol activities were concerned in the spring and summer of 1968 and only attempted token compliance with the conditions set out in the deed after plaintiffs met with Captain Nutt and Sergeant Lyerly concerning the suspension of Patrol activities there. Certainly the defendants did not comply with the conditions contained in the deed during the spring and summer of 1968. Neither are they doing so now. This is not merely a *384 "technical breach" as found by the trial court.
Procedurally, the question in the instant case is reduced to whether or not the pleadings, together with the depositions and affidavit, show there is any genuine issue as to any material fact and whether any party is entitled to a judgment as a matter of law. A careful review of the record reveals that the parties were in agreement as to all the factual particulars concerning the deed from the plaintiffs to the State and the use of the property thereafter. There was no "genuine issue as to any material fact," The effect of the undisputed facts was a question of law for the court to determine. G.S. 1A-1, Rule 56; Singleton v. Stewart, 280 N.C. 460, 186 S.E.2d 400 (1972); Kessing v. National Mortgage Corp., 278 N.C. 523, 180 S.E.2d 823 (1971), and authorities therein cited.
Defendant State of North Carolina knew the conditions in the deed when it was accepted, and the State is bound by these conditions. Story v. Walcott, 240 N.C. 622, 83 S.E.2d 498 (1954).
The State has had the use of the property for more than twenty years at no cost. Apparently the property is no longer suited for and is not being used for the purpose for which it was conveyed. Under these circumstances, plaintiff Azalea Mattox is entitled to recover the premises described in the deed.
The trial court erred in entering summary judgment for the defendants. The case is remanded to the Superior Court of Mecklenburg County with instructions that summary judgment be entered in favor of the plaintiffs in accordance with this opinion.
Error and remanded.